Case 4:18-cv-11451-LVP-EAS ECF No. 35-1 filed 10/28/19 PagelID.1090 Page1of5

AGREEMENT

This Agreement (the “Agreement’”) is entered into on the date of signature of the last
signatory to this Agreement (“Effective Date”) by and between Speech First, Inc. (“Speech First”)
on the one hand and the University of Michigan (“University”) on the other (collectively, the
“Parties”) as follows:

A. WHEREAS, by complaint filed on May 8, 2018, Speech First brought claims
against fourteen University officers, employees, and members of the University’s Board of
Regents, all in their official capacities (“Defendants”), in the matter styled Speech First, Inc. v.
Schlissel, et al., 18-cv-11451-LVP-EAS (E.D. Mich.) (“Action”);

B. WHEREAS, on May 11, 2018, Speech First moved for a preliminary injunction
relating to its claims concerning certain then-existing definitions of “harassing” and “bullying”
posted on the University’s website in connection with the University’s Statement of Student Rights
and Responsibilities, as well as concerning aspects of the University’s then-existing Bias Response
Team;

Cc. WHEREAS Defendants opposed Speech First’s motion;

D. WHEREAS, after briefing and oral argument, the District Court denied Speech
First’s motion for a preliminary injunction on August 6, 2018;

E. WHEREAS Speech First appealed the District Court’s ruling to the United States
Court of Appeals for the Sixth Circuit;

F. WHEREAS, on September 23, 2019, a divided panel of the Sixth Circuit issued a
decision vacating the District Court’s ruling and remanding for further proceedings in the District
Court; and

G. WHEREAS, the Parties have determined that it is in their mutual interests to
amicably resolve all issues between them.

NOW, THEREFORE, in consideration of the foregoing and of the mutual undertakings of
the Parties set out herein, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. With respect to the Statement of Student Rights and Responsibilities, the University
removed certain definitions of “bullying” and “harassing” from its website on June 11, 2018, and
adopted definitions that solely derive from state law. The University will not reinstate the removed
definitions. The University and Speech First agree that the current definitions of “bullying” and
“harassing” included on the University’s website are acceptable.

2. As of the beginning of the 2019-20 academic year, the University replaced the
“Bias Response Team” with “Campus Climate Support” (“CCS”). The University will not reinstate
the Bias Response Team.
Case 4:18-cv-11451-LVP-EAS ECF No. 35-1 filed 10/28/19 PagelD.1091 Page 2of5

3: According to the University’s current website: “CCS works to ensure that
appropriate University resources and expertise are made available to anyone who feels they have
been harmed or negatively impacted. Anyone who feels they have been affected by a campus
climate concern is encouraged to make a report to CCS, so the University can offer assistance.
CCS is not a disciplinary body, cannot impose discipline, and does not require participation in any
aspect of CCS’s work. Its purpose is to support students, faculty or staff connect to resources and,
over time, to contribute to the maintenance of respect and understanding among members of the
University community.”

4. The University’s position on the CCS is as follows: CCS works to ensure that
appropriate University resources and expertise are made available to students, staff, and faculty,
and participation in CCS activities is voluntary. CCS is not and will not be a disciplinary body,
and CCS staff will not require or solicit participation in any CCS activities from a student or
student group about whom a concern has been raised to the CCS.

5. Nothing herein is intended to otherwise prevent University administrators or faculty
from contacting a student or student group for any reason when they deem it appropriate in the
performance of their roles with the University.

6. Speech First takes no position on the University’s representations about the CCS
or the CCS’s legality. Speech First reserves all rights to file a new lawsuit with respect to CCS.

7. Within 2 business days of the Effective Date, Speech First shall file a Notice of
Dismissal in the form attached hereto as Exhibit 1, dismissing with prejudice all claims pending
against Defendants in the Action.

8. The Parties shall bear their respective attorneys’ fees, costs, and expenses relating
to the Action and this Agreement.

9. Nothing contained in this Agreement shall be deemed as an admission of any
liability or lack of merit in any claim or defense, by any Party or any Defendant.

10. | This Agreement represents the full and complete agreement between the Parties to
resolve their dispute. Any representations, warranties, promises, or conditions, whether written or
oral, not specifically incorporated into this Agreement shall not be binding upon the Parties. All
other discussions, negotiations, and writings have been and are merged into this Agreement.

11. Neither this Agreement nor any term or provision hereof may be changed, waived,
discharged or terminated except by an instrument in writing duly signed by the Party against which
enforcement of the change, waiver, discharge, or termination is sought.

12. This Agreement shall be govemed by and construed in accordance with the laws of

the State of Michigan applicable to contracts made and to be performed wholly within the State of
Michigan, without regard to its conflict of laws provisions.

13. All parties hereto agree that in the event of any ambiguity or dispute regarding the
interpretation of this Agreement, the Agreement will be interpreted as if each Party hereto
participated equally in the drafting hereof.
Case 4:18-cv-11451-LVP-EAS ECF No. 35-1 filed 10/28/19 PagelD.1092 Page 3of5

14. | This Agreement may be signed in two or more original counterparts, each of which
shall for all purposes be considered an original of this Agreement. Execution and delivery of this
Agreement by facsimile or other electronic means (including via e-mail or .pdf) shall be sufficient
for all purposes and shall be binding on any person or Party who so executes.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date set forth above.

Date: \0(25 /\4 J AMWa~-

Speech First, Inc.

By: Wile K. Ne

Date:4 47 obs but Fv ee ee

University of Michigan
¢ ~~
/ (wt

By: oth = CL yr by
Case 4:18-cv-11451-LVP-EAS ECF No. 35-1 filed 10/28/19 PagelD.1093 Page 4of5

EXHIBIT 1
Case 4:18-cv-11451-LVP-EAS ECF No. 35-1 filed 10/28/19 PagelD.1094 Page5of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

SPEECH FIRST, INC.,

ee ee

Plaintiff, ) Civil No. 4:18-cv-11451-LVP-EAS
v. ) Hon. Linda V. Parker
) Mag. Judge Elizabeth A. Stafford
MARK SCHLISSEL, et ai,

Defendants.

a a

 

NOTICE OF DISMISSAL
Plaintiff Speech First, Inc. hereby dismisses all claims with prejudice. Each party

to bear its own costs, expenses, and attorneys’ fees.
